EXHIBIT 10.22

 

STOCK OPTION PLAN OF ENDO TECHNIC INTERNATIONAL CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Non-Qualified Stock Option Agreement (the “Agreement”) is made by and
between Endo Technic International Corporation, a Delaware corporation (the
“Company”), and                      (the “Optionee”) as of the date set forth
on the signature page hereto.

 

RECITALS

 

A. The Board of Directors of the Company (the “Board”) has established the Stock
Option Plan of the Company (the “Plan”), for the purpose of providing to
Employees and Directors of the Company and others an opportunity to acquire
shares of the Company’s $.001 par value common stock (the “Shares”); and

 

B. The Board of Directors or the Stock Option Committee of the Company’s Board
of Directors (the “Committee”) appointed to administer the Plan has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the non-qualified stock option provided for herein (the
“Option”) to the Optionee as an inducement to remain in the service of the
Company and as an incentive for increased efforts during such service, and has
advised the Company thereof and instructed it to issue the Option.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicate to the contrary.
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Plan. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

 

Section 1.1 - Code

 

“Code” shall mean the Internal Revenue Code of 1986, as - amended.

 

-1-



--------------------------------------------------------------------------------

Section 1.2 - Company

 

“Company” shall mean Endo Technic International Corporation. In addition,
“Company” shall mean any corporation assuming, or issuing new employee stock
options in substitution for the Option and Incentive Stock Options (as defined
in Section 1.7 of the -Plan), outstanding under the Plan, in a transaction to
which Section 425 (a) of the Code applies.

 

Section 1.3 - Option

 

“Option” shall mean the non-qualified stock option to purchase $.001 par value
common stock of the Company granted under this Agreement.

 

Section 1.4 - Plan

 

“Plan” shall mean the Stock Option Plan of the Company.

 

Section 1.5 - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.6 - Securities Act

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

Section 1.7 - Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

Section 1.8 - Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship or directorship between the Optionee and the Company or a
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death or
retirement, but excluding terminations where there is a simultaneous
reemployment of the Optionee by the Company or a Subsidiary. The Committee, in
its absolute discretion, shall determine the effect of all other matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a Termination of Employment resulted from a
discharge for good cause, and all questions of whether particular leaves of
absence constitute Termination of Employment.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

 

GRANT OF OPTION

 

Section 2.1 - Grant of Option

 

In consideration of the Optionee’s agreement to render faithful and efficient
services to the Company and for other good and valuable consideration, on the
date set forth on the Signature Page hereof (the “Date of Grant”), the Company
irrevocably grants to the Optionee the option to purchase any part or all of an
aggregate of the number of Shares set forth on the Signature Page hereof and
upon the terms and conditions set forth in this Agreement. The Options shall be
Accelerated Options as defined in the Plan.

 

Section 2.2 - Purchase Price

 

The purchase price of the Shares covered by the Option shall be the amount set
forth on the Signature Page hereof and shall be without commission or other
charge (the “Purchase Price”).

 

Section 2.3 - Reservation of Rights

 

Nothing in the Plan or in this or any Stock Option Agreement shall confer upon
the Optionee any right to continue in the employ of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which are hereby expressly reserved, to discharge
the Optionee at any time for any reason whatsoever, with or without cause.

 

Section 2.4 - Adjustments in Option

 

In the event that the outstanding Shares subject to the Option are changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split up, stock dividend, or combination of shares,
except for any reverse stock split, the Committee shall make an appropriate and
equitable adjustment in the number and kind of shares as to which the Option, or
portions thereof then unexercised, shall be exercisable, to the end that after
such event the Optionee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option shall be made
without change in the total price applicable to the unexercised portion of the
Option (except for any change in the aggregate price resulting from rounding-off
of share quantities or prices) and with any necessary corresponding adjustment
in the Purchase Price. Any such adjustment made by the Committee shall be final
and binding upon the Optionee, the Company, the Subsidiaries and all other
interested persons.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Exercisability

 

The Option shall become exercisable in full on the date hereof (the “Effective
Date”). The Option shall lapse if the Optionee is not a director of the Company
on the day the Company becomes a reporting company under Section 15(d) or 13 of
the Securities Exchange Act of 1934.

 

Section 3.2 - Assumption of Option; Acceleration of Exercisability

 

In the event of the merger or consolidation of the Company with or into another
corporation, or the acquisition by another corporation or person of all or
substantially all of the Company’s assets or eighty percent (80%) or more of the
Company’s then out- ‘ standing voting stock, or the liquidation or dissolution
of the Company, such Option shall be assumed or an equivalent option substituted
by any successor corporation of the Company. The Company undertakes to make
reasonable and adequate provision for such assumption or substitution of the
Option upon or in connection with such merger, consolidation, acquisition,
liquidation, or dissolution. The Committee may also, in its absolute discretion
and upon such terms and conditions as it deems appropriate, by resolution
adopted prior to such event, provide that at some time prior to the effective
date of such event this Option shall be exercisable as to all of the Shares
covered hereby, notwithstanding that this Option may not yet have become fully
exercisable under Section 3.1.

 

Section 3.3 - Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts, or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment, or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 3.3
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

 

-4-



--------------------------------------------------------------------------------

ARTICLE IV

 

EXERCISE OF OPTION

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Optionee, only he or she may exercise the Option or
any portion thereof. After the death of the Optionee, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable, be
exercised by his or her personal representative or by any person empowered to do
so under the Optionee’s will or under the then applicable laws of descent and
distribution.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under the Plan;
provided, however, that each partial exercise shall be for not less than one
hundred (100) - Shares (or minimum installment set forth in Section 3.1, if a -
smaller number of Shares) and shall be for whole Shares only.

 

Section 4.3 - Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary or the Secretary’s office of all of the following
prior to the time when the Option or such portion becomes unexercisable under
the Plan:

 

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee; and

 

(b) (i) Full payment (in cash or by check) for the Shares with respect to which
such Option or portion is exercised; or

 

(ii) Shares of any class of the Company’s stock owned by the Optionee duly
endorsed for transfer to the Company with a fair market value on the date of
delivery equal to the aggregate Option price of the Shares with respect to which
such Option or portion is thereby exercised; or

 

(iii) With the consent of the Committee, a full recourse promissory note bearing
interest (at least such rate as shall then preclude the imputation of interest
under the Code or any successor provision) and payable upon such terms as may be
prescribed by the Committee. The Committee may also prescribe the form of such
note and the security to be given for such note. No Option may, however, be
exercised by delivery of a promissory note or by a loan from the Company when or
where such loan or other extension of credit is prohibited by law; or

 

-5-



--------------------------------------------------------------------------------

(iv) Any combination of the consideration provided in the foregoing subsections
(i), (ii), and (ii); and

 

(c) Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and

 

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

 

Section 4.4 - Conditions to Issuance of Stock Certificates

 

The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares which
have then been reacquired by the Company. Such Shares shall be fully paid and
non-assessable. The Company shall not be required to issue or deliver any
certificate or certificates for Shares purchased upon the exercise of the Option
or portion thereof prior to fulfillment of all of the following conditions:

 

(a) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

 

(b) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

 

(c) The payment to the Company of all amounts which, under federal, state, or
local law, it is required to withhold upon exercise of the Option; and

 

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

It is understood that the Shares deliverable upon exercise of the Option have
been registered under the Securities Act, and the Company shall use its best
efforts to keep such registration current.

 

Section 4.5 - Rights as Stockholder

 

The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any Shares purchasable upon the
exercise of any part of the Option unless and until certificates representing
such Shares shall have been issued by the Company to such holder.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

 

OTHER PROVISIONS

 

Section 5.1 - Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent - therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee or the Special Committee in good faith shall be final and binding upon
the Optionee, the Company, the Subsidiaries and all other interested persons. No
member of the Committee or the Special Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the Option. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.

 

Section 5.2 - Shares to Be Reserved

 

The Company shall at all times during the term of the Option reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement.

 

Section 5.3 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him or her at the address set forth on the
Signature Page hereof. By a notice given pursuant to this Section 5.3, - either
party may hereafter designate a different address for delivery of notices. Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3. Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the - United States Postal Service.

 

Section 5.4 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

-7-



--------------------------------------------------------------------------------

Section 5.5 - Construction

 

This Agreement shall be administered, interpreted, and enforced under the laws
of the State of Delaware.

 

-8-



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

1990 STOCK OPTION PLAN OF ENDO TECHNIC INTERNATIONAL CORPORATION

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

I have read the Stock Option Agreement indicated above which was adopted for use
in connection with the 1990 Stock Option Plan. As Optionee, I hereby agree to
all of the terms of the Agreement.

 

Grant:                     

 

  Optionee Name     Address Optionee Social Security Number or Taxpayer
Identification Number:   Number of Option Shares:              Purchase Price
Per Share: $               Optionee Signature

 

The Company hereby agrees to all of the terms of the Agreement.

 

ENDO TECHNIC INTERNATIONAL CORPORATION

By:    

Its:

   

 

-9-